Citation Nr: 1031086	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  00-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic bronchitis with 
obstructive disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1980 to February 1990.  He later served in the Puerto Rico 
National Guard with additional periods of active and inactive 
duty for training prior to May 2004.  In particular, the 
Veteran's service personnel records confirm that he served in an 
active duty for training capacity from October 1 to October 14, 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico which denied entitlement to the benefit currently sought on 
appeal.

This appeal was subject to prior remands by the Board in December 
2000, March 2006, and January 2008 to ensure compliance with due 
process requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for further 
appellate review.  

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in San Juan, Puerto Rico in June 2007 to 
present testimony on the issue on appeal.  The hearing transcript 
has been associated with the claims file.


FINDING OF FACT

The Veteran's chronic bronchitis with obstructive disease is at 
least as likely as not medically related to pneumonia incurred 
while serving in an active duty for training capacity in October 
1995. 




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, chronic 
bronchitis with obstructive disease was incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that service 
connection for chronic bronchitis with obstructive disease is 
warranted; therefore, a full discussion of whether VA met these 
duties is not needed as no prejudice can flow to the Veteran from 
any notice or assistance error based upon the full grant of the 
benefit sought.  It is important to note, however, that the 
Veteran has been notified of the process by which an initial 
disability rating and effective date would be established should 
service connection be granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); VA correspondence to Veteran, August 
2007. 

Service Connection

The Veteran seeks service connection for chronic bronchitis which 
he contends is attributable to his military service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

It is also important to note that for service connection to be 
established, disability must be incurred or aggravated in the 
line of duty during active military, naval, or air service.  
38 C.F.R. § 3.1(k).  To this end, and as related to the present 
case, the term "active military service" includes active duty, 
as well as any period of active duty for training (ACDUTRA or 
ADT) in which a veteran was disabled from disease or injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6.  Active 
duty for training explicitly includes that performed by members 
of the National Guard of any State.  § 3.6(c)(3).  

In this case, official personnel records confirm that the Veteran 
was ordered to an active duty for training capacity from October 
1, 1995 to October 14, 1995 at Camp Grafton, North Dakota in 
order to attend an Engineer School qualification course.  See 
Military orders, September 1995; Engineer school certificate, 
October 1995.   

A private hospital treatment record dated October 19, 1995 
reflects that the Veteran was diagnosed with pneumonia as of that 
date, and had been symptomatic with fever and general malaise 
since approximately five days prior, i.e. on or about the date of 
termination of the Veteran's ACDUTRA service period.  
Subsequently, the Veteran was diagnosed with acute asthmatic 
bronchitis.  See, e.g., Private treatment record, December 1995.  

In October 2009, a VA medical examiner was asked to opine whether 
the Veteran's current respiratory problems were related to this 
bout of pneumonia in October 1995.  The examiner stated "there 
is no doubt he had a moderately severe pneumonia at that time" 
with subsequent episodes of asthmatic bronchitis.  VA 
examination, October 2009.  He opined "I do feel that he 
definitely had reactive airways triggered by the pneumonia...in 
October 1995.... He has chronic bronchitis and at least moderate 
obstructive disease from this service related condition...."  Id.  
This finding is generally consistent with that of a private 
treatment provider in April 1998 who found that the Veteran's 
hyper reactive airway disease (bronchial asthma) was related to 
the October 1995 episode of pneumonia.  Of note, the VA examiner 
further stated that although this Veteran presently has mild 
obstructive sleep apnea, it is less likely than not related to 
service as it had onset recently, in or around 2007, and the 
Veteran denies any symptoms of sleep apnea existed during active 
duty or National Guard service.  Id.  

Although the medical evidence of record reflects slightly varying 
terminology for the Veteran's currently diagnosed respiratory 
disability, the Board finds sufficient evidence of a current 
diagnosis of chronic bronchitis with obstructive disease.  VA 
examination, October 2009.  The record further reflects that the 
Veteran incurred pneumonia during a period of active duty for 
training in October 1995, and two medical nexus opinions find 
that the Veteran's current chronic bronchitis with obstructive 
disease is at least as likely as not related to the in-service 
episode of pneumonia.  Based upon the foregoing, when any 
reasonable doubt is resolved in favor of the Veteran, service 
connection for chronic bronchitis with obstructive disease is 
warranted.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for chronic bronchitis with obstructive 
disease is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


